UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1459


In Re:   JIMMIE CRAIG DANIELS,

                Petitioner.




    On Petition for Writ of Mandamus.       (4:07-cr-00341-RBH-1)


Submitted:   November 18, 2010              Decided:   December 3, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jimmie Craig Daniels, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmie Craig Daniels petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2010) motion.               He seeks an order

from this court directing the district court to act.                Our review

of the district court’s docket reveals that the district court

has denied Daniels’ § 2255 motion.              Accordingly, because the

district court has recently decided Daniels’ case, we deny the

mandamus petition as moot.           We grant leave to proceed in forma

pauperis and deny Daniels’ motion for release.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                        2